Arnold, C. J.,
delivered the opinion of the Court.
The contest is over the SE ^ of Sec. 5, T. 14, R. 4 E. In one of appellant’s muniments of title, it is described as part of SE \ •Sec. 5, T. 14, R. 4 E. This description indicated no particular part of the subdivision named, and is therefore fatally defective and void. Yandell v. Pugh, 53 Miss., 295; Bowens v. Andrews, 52 Id., 596 ; Cogburn v. Hunt, 54 Id., 675; Dingey v. Paxton, 60 Id., 1038. But the land claimed by appellant is also described as south part of Sec. 5, T. 14, R. 4 E., two hundred and twenty-five acres. This description is not void for uncertainty. It is easy enough to lay off two hundred and twenty-five acres of the south part of a given section. Such description is good to ■convey two hundred and twenty-five acres, to be laid off in a •strip of equal depth in the southern part of the section, the •southern boundary of the whole section being the base line for the measurement. Goodbar v. Dunn, 61 Miss., 618 ; Enochs v. Miller, 60 Id., 19; McCready v. Lansdale, 58 Id., 879; Bowers v. Chambers, 53 Id., 259.
So that, treating part of the SB | Sec. 5, T. 14, R. 4 E., as void for uncertainty, still a part of the land in controversy, at least, may be embraced in the other description — the south part •of Section 5, T. 14, R. 4 E., two hundred and twenty-five acres.
The list of land sold to the state is prima facie evidence that the assessment and sale of the land for taxes was valid, and there is nothing in the record that contravenes this evidence. The land having been assessed to the State in 1819, and.after-wards omitted, under the act of 1880, from the list of lands belonging to the state, it was not necessary, as far as the record shows, that it should be re-assessed, in order to sell it for the taxes of an unknown owner, in 1881. Gwynn v. Richardson, 3 Southern Reporter, 579. The assessment of 1819 was valid, except as to the name of the owner, and it does not appear that more was done towards omitting or striking the land from the tax roll as state land, than to erase the name of the state as owner from the roll, and insert “ unknown” in lieu thereof as to the ownership.
*570It is true that the meeting of the Board of Supervisors in October, 1879, at which they accepted and approved the land roll, was not at a time authorized by law for a regular meeting, but it is not shown that it was not a special meeting such as might have been legally called and held at that time, and meetings of Boards of Supervisors not affirmatively shown to have been illegal, are presumed to have been legal. Corburn v. Crittenden, 62 Miss., 125; Brigins v. Chandler, 60 Id., 862.

The judgment is reversed and the cause remanded.